Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00777-CV

                 MIRAMAR DEVELOPMENT CORP. and John Hawkins,
                                Appellants

                                              v.

                                       Aaron M. SISK,
                                          Appellee

                 From the 236th Judicial District Court, Tarrant County, Texas
                               Trial Court No. 236-248030-10
                   The Honorable Thomas Wilson Lowe III, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ordered that appellee Aaron M. Sisk recover his costs of this appeal from
appellants Miramar Development Corporation and John Hawkins.

       SIGNED April 23, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice